   Case 5:20-cv-03584-NC Document 60-1 Filed 07/20/21 Page 1 of 11




REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




                                                       EXHIBIT A
Case 5:20-cv-03584-NC Document 60-1 Filed 07/20/21 Page 2 of 11
Case 5:20-cv-03584-NC Document 60-1 Filed 07/20/21 Page 3 of 11
Case 5:20-cv-03584-NC Document 60-1 Filed 07/20/21 Page 4 of 11
Case 5:20-cv-03584-NC Document 60-1 Filed 07/20/21 Page 5 of 11
Case 5:20-cv-03584-NC Document 60-1 Filed 07/20/21 Page 6 of 11
Case 5:20-cv-03584-NC Document 60-1 Filed 07/20/21 Page 7 of 11
Case 5:20-cv-03584-NC Document 60-1 Filed 07/20/21 Page 8 of 11
Case 5:20-cv-03584-NC Document 60-1 Filed 07/20/21 Page 9 of 11
Case 5:20-cv-03584-NC Document 60-1 Filed 07/20/21 Page 10 of 11
Case 5:20-cv-03584-NC Document 60-1 Filed 07/20/21 Page 11 of 11
